Citation Nr: 0834780	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-38 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tendinitis or 
tenosynovitis of the right foot and ankle (claimed as the 
result of a leg injury).

2.  Entitlement to service connection for tendinitis or 
tenosynovitis of the right foot and ankle (claimed as the 
result of a leg injury).

3.  Entitlement to service connection for tendinitis or 
tenosynovitis of the left foot and ankle.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a March 2003 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for a 
right knee condition, a left knee condition and tendinitis or 
tenosynovitis of the left foot.  The RO also denied 
entitlement to service connection for tendinitis or 
tenosynovitis of the right foot and ankle on the basis that 
the material submitted was not new and material.  In a 
September 2006 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for PTSD.

In a February 2008 supplemental statement of the case (SSOC), 
the RO reopened and then confirmed and continued the denial 
of the veteran's claim for entitlement to service connection 
for tendinitis or tenosynovitis of the right foot and ankle.

The Board has a legal duty to review the RO's preliminary 
decision and must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for tendinitis or tenosynovitis of the right foot 
and ankle.

The veteran attended a hearing before the undersigned at the 
RO in May 2008.  A transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1968 rating decision, the RO denied entitlement 
to service connection for residuals of a right leg injury.  
The veteran did not file a timely appeal with respect to this 
issue. 

2.  Evidence received since the May 1968 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim. 

3.  A current right foot or ankle disability is not related 
to any disease or injury in service.  

4.  A current left foot or ankle disability is not related to 
any disease or injury in service.  

5.  A right knee condition was first demonstrated many years 
after service, is not the result of a disease or injury in 
service, and is unrelated to a service-connected disease or 
injury.

6.  A left knee condition was first demonstrated many years 
after service, is not the result of a disease or injury in 
service, and is unrelated to a service-connected disease or 
injury.


CONCLUSIONS OF LAW

1.  The May 1968 decision which denied entitlement to service 
connection for residuals of a right leg injury, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103. (2007).

2.  Evidence received since the May 1968 decision is new and 
material and the claim of entitlement to service connection 
for tendinitis or tenosynovitis of the right foot and ankle 
(claimed as the result of a leg injury), is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A right foot and ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007). 

4.  A left foot and ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

5.  The veteran's right knee condition was neither incurred 
in nor aggravated by military service, nor is it secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006 & 2007).

6.  The veteran's left knee condition was neither incurred in 
nor aggravated by military service, nor is it secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
tendinitis or tenosynovitis of the right foot and ankle, the 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Regarding the other issues, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  However, for claims pending on or after May 30, 
2008, 38 C.F.R. § 3.159 has been amended to eliminate the 
fourth requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
September 2002 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed condition.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

In the September 2002 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status and the 
September 2002 letter contained notice on the second and 
third Dingess elements.  However, he did not receive notice 
on the effective date and rating elements.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect. See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication. Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claim for 
service connection.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran underwent VA examinations for his feet and ankles 
in May 1968 and January 2008.  He has not been afforded an 
examination in connection with his right and left knee 
claims.  There is, however, no competent and credible 
evidence that a current right knee or left knee disability 
may be related to service or to a service connected 
disability.  There is no medical evidence linking the current 
knee disabilities to service.  The clinical record, as 
discussed below, does not show a continuity of 
symptomatology, and to the extent that the veteran is now 
reporting a continuity of symptomatology, these reports are 
not credible. 

The veteran has at times reported private treatment.  The RO 
has obtained records from Baptist Medical Center and Lloyd 
Noland Hospital.  The veteran has not specifically identified 
other sources of private treatment and has not submitted 
releases for additional private records.  All VA treatment 
records have been obtained.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

If a chronic disease is shown in service, and at any time 
thereafter, no matter how remote in time, service connection 
will be conceded.  38 C.F.R. § 3.303(b).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tendinitis or 
tenosynovitis of the right foot and ankle (claimed as the 
result of a leg injury).

Analysis

A May 1968 rating decision denied service connection for 
residuals of a right leg injury on the basis that there was 
no tendinitis or tenosynovitis of the right foot or ankle 
found on a March 1968 examination.  The RO essentially found 
that a current disability was not shown.  The veteran did not 
appeal the May 1968 rating decision within a year, and it is 
final.  38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for tendinitis or tenosynovitis of the right foot and ankle 
(claimed as the result of a leg injury).  38 U.S.C.A. § 5108.

In August 2002, the veteran filed an application to reopen 
the claim for entitlement to service connection.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the May 1968 decision includes a 
January 2008 VA examination.  The diagnosis was a chronic 
bilateral sprain of the ankles and feet.

The January 2008 VA examiner's diagnosis pertains to the 
previously unestablished element of a current disability, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for tendinitis or 
tenosynovitis of the right foot and ankle (claimed as the 
result of a leg injury) is reopened.   

II.  Entitlement to service connection for tendinitis or 
tenosynovitis of the right foot and ankle (claimed as the 
result of a leg injury).

Factual Background

In March 1966 the veteran presented with complaints of 
bilateral ankle pain.  The diagnosis was bilateral peroneal 
tendinitis and bilateral tensosynovitis of his ankles and 
feet.

The veteran's November 1967 separation examination was 
negative for complaints regarding ankle or foot pain.

The veteran underwent a VA examination in March 1968.  It was 
noted that he was claiming service connection for residuals 
of a right leg injury.  He reported that he sustained an 
injury to his right ankle while marching in service and later 
reinjured the ankle.  On examination, he had full range of 
motion of all joints; there was no tenderness, normal 
reflexes, well developed musculature and no neurologic 
deficit, atrophy or edema.  X-rays of the right ankle were 
normal.  The diagnosis was residual of injury to right leg.  

In October 1974 the veteran was admitted to the Baptist 
Medical Center for treatment of a right knee injury.  There 
were no reports of symptoms in the ankles or left leg.

In January 2008 the veteran underwent a VA examination.  The 
veteran reported injuring his ankles in boot camp when he 
turned his ankles.  He reported that he had pain in his 
ankles ever since the injury.  An examination of the ankles 
demonstrated medial and lateral tenderness of the ankle and 
Achilles tendon.  The diagnosis was a chronic ankle sprain 
bilaterally with moderate symptoms and minimal physical 
abnormalities and disability.  The examiner stated that it 
was less likely than not that the veteran's current ankle 
sprain was related to the ankle sprain described in his 
service record and that there was no record of an ankle 
problem at the time of separation from the service or in the 
year immediately thereafter.  The veteran's chronic ankle 
pain was more likely due to his obesity.

The veteran also underwent a VA examination for his feet in 
January 2008.  The veteran reported that he developed foot 
pain in 1966.  The diagnosis was chronic sprain of the feet, 
moderate symptoms, normal examination and minimal disability.  
The examiner stated that it was less likely than not related 
to the difficulties incurred with his feet while in the 
service and was more likely due to obesity.

At his May 2008 hearing, the veteran testified that he 
injured his feet and ankles while running up and down hills 
in training.  He stated that he was on bed rest for 3 weeks 
as a result of the injuries and was diagnosed with 
tendinitis.

Analysis

The record documents a current bilateral foot and ankle 
conditions as the veteran has been diagnosed as having 
chronic sprained feet and chronic sprained ankles.

The element of an in-service event is satisfied as the record 
documents an ankle injury during training.

The remaining question is whether the current disability can 
be linked to disease or injury in service.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
recent testimony that there was a continuity of 
symptomatology since the 1966 injury.  

The veteran's recent reports of a continuity of 
symptomatology must be weighed against the negative 
contemporaneous treatment records, including the fact that 
the veteran's separation examination was negative regarding a 
foot or ankle disability.  The fairly thorough VA examination 
in 1968 and the private hospital records dated in 1974, also 
contain no evidence of ankle or left leg disability or 
continuity of right leg symptoms dating back to service.  
Given the contemporaneous record, the veteran's recent 
reports of continuity lack credibility.  The Board finds the 
contemporary record to be more probative than the recent 
statements made years after the events in question and in the 
course of a claim for VA benefits.

The medical records do not contain any evidence that the 
current bilateral foot and ankle condition is related to any 
disease or injury during service.  Additionally, the January 
2008 VA examiner concluded that the veteran's in-service 
injury was less likely than not the cause of his current 
condition.  The January 2008 VA examiner also stated that the 
veteran's bilateral foot and ankle conditions were more 
likely a result of obesity than of an event in service.

As the only competent opinion is against the claim, and the 
most probative evidence is against a continuity of 
symptomatology, the preponderance of the evidence is against 
the claim for entitlement to service connection for 
disabilities of either foot or ankle.  As such, the benefit 
of the doubt rule is not for application and the claims are 
denied.  38 U.S.C.A. § 5107(b). 

III.  Entitlement to service connection for a knee condition.

The veteran's service medical records are negative for 
treatments or complaints of a right or left knee condition.

The March 1968 VA examination, showed no disability of either 
knee and reported no history of injury to the knees.

In October 1974 the veteran was admitted to the Baptist 
Medical Center after feeling a pop in his knee while lifting 
something at work.  He reported a history of two previous 
right knee surgeries for the removal of cartilage but 
recently had no difficulties with the right knee joint.  He 
had been having a "successful summer" of water skiing while 
having no difficulties with his right knee.  The diagnosis 
was a strain of the patella retinaculum, right knee.

In November 2005 the veteran presented to the North Texas VA 
Medical Center (VAMC).  The diagnosis was severe 
osteoarthritis of the knees which was confirmed by X-rays.

In December 2005 the veteran again presented to the VAMC for 
his knees.  The reported onset of his condition was 1970.

At his May 2008 hearing, the veteran testified that he 
bruised his knees in service.  He stated that his right knee 
had been operated on 5 or 6 times while the left knee was 
operated on twice.  He stated that because his ankles hurt, 
all of the pressure went to his knees.  He also testified 
that he had been shot in the right knee while serving in 
Cambodia.

Analysis

While the record indisputably documents left and right knee 
conditions, as the veteran has been diagnosed with 
osteoarthritis, the service treatment records do not document 
a knee injury in service.  The veteran has reported that he 
was treated for knee bruises in service and that he was shot 
in the right knee.  However, the service treatment records do 
not show evidence of this treatment.  None of the post-
service treatment records show an in-service injury.  There 
is also no competent evidence linking the right knee 
condition to service.  

The veteran indicated in his testimony that he was in 
Cambodia during the Nixon administration, but the undisputed 
record is that he was discharged from service prior to the 
beginning of that administration.  The service personnel 
records also contain no evidence that the veteran served in 
Cambodia.  It is also significant that no history of in-
service knee injury was reported when the veteran was 
evaluated in 1968 and 1974.  Given this history, the recent 
reports of in-service knee injuries and wounds and of a 
continuity of symptomatology are not deemed credible.

As a lay person, the veteran is not competent to render an 
opinion that the knee condition is related to an injury or 
disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical records do not contain any evidence that the 
current knee condition is related to any disease or injury 
during service.  None of the veteran's treatment records 
relate any disease or injury in-service to the current knee 
condition.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has osteoarthritis, service connection may be 
granted if arthritis was manifested to a compensable degree 
within one year of separation from service or in service and 
at any time thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  The first competent medical 
evidence of osteoarthritis occurred on the X-ray examination 
in November 2005, more than 38 years after the veteran's 
discharge from active duty.  There are no other records that 
provide a diagnosis of osteoarthritis prior to 2005.

As the record does not show that the veteran had 
osteoarthritis in service or to a compensable degree within 
one year of his discharge from active duty, the weight of the 
evidence is also against presumptive service connection.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.

The veteran is also claiming service connection on a 
secondary basis.  A secondary service connection claim 
requires medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
supra).

The veteran claims that his knee condition was caused by his 
foot and ankle conditions.

However, as determined above, the veteran is not service 
connected for a bilateral foot and ankle condition as he is 
only service connected for a nasal fracture.  There is no 
competent opinion relating the veteran's knee condition to 
the service connected nasal fracture.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

That doctrine, however, is not applicable in this case 
because there is no evidence of an in service disability, 
there is no competent evidence of a nexus between the current 
disability and service or a service connected disability, and 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  










							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been submitted and the claim 
for service connection for tendinitis or tenosynovitis of the 
right foot and ankle (claimed as the result of a leg injury) 
is reopened.

Entitlement to service connection for tendinitis or 
tenosynovitis of the right foot and ankle (claimed as the 
result of a leg injury) is denied.

Entitlement to service connection for tendinitis or 
tenosynovitis of the left foot and ankle is denied.

Entitlement to service connection for a right knee condition 
is denied.

Entitlement to service connection for a left knee condition 
is denied.


REMAND

PTSD requires a current medical diagnosis of PTSD, medical 
evidence of a nexus between current symptomatology and the 
specific claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (unless the evidence shows that the veteran 
participated in combat and the stressor is combat related).  
38 C.F.R. 3.304(f) (2007).

The competent medical evidence shows that the veteran was 
diagnosed as having PTSD during VA outpatient treatment.  The 
diagnosis was based on the veteran's experiences in Vietnam.  
He testified that while his base was located at Bein Hua 
outside of Saigon but that he spent most of his time in the 
field.  He stated that he witnessed a fellow solider get show 
when they were being hit by enemy forces.

The United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records)) has not yet been 
contacted and it does not appear that the veteran has been 
advised of any additional information that he must provide in 
order to conduct such a search.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should contact JSRRC or other 
appropriate source, and request 
supporting evidence of the claimed 
stressors as provided by the veteran.  If 
additional information is needed to 
complete this request, the veteran should 
be so advised of the specific information 
needed.  The claimed stressors include 
witnessing the death of a fellow soldier 
while on guard near his base in Bein Hua 
outside of Saigon.  

Additionally, ask JSRRC if it is possible 
to provide unit records such as history 
of operations or lessons learned for the 
Company D 86th Engineer Battalion from 
February 1966 to November 1967 that would 
tend to show that the veteran's base came 
under fire.  

2.  If evidence is received showing that 
the veteran participated in combat or 
that supports his reported stressors, he 
should be afforded a VA examination to 
determine whether he meets the criteria 
for a diagnosis of PTSD related to in-
service stressors.  The examiner should 
review the claims folder in conjunction 
with the examination.

Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


